Motion Granted; Order filed January 13, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00785-CV
                                    ____________

                      RICHARD ALAN HAASE, Appellant

                                          V.

                            HYCHEM, INC., Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 09-DCV-175011

                                      ORDER

      This appeal is from a judgment signed August 27, 2014. Appellant filed a
notice of appeal on September 25, 2014. Appellant filed a motion to proceed as
inidgent and an affidavit of indigence on October 24, 2014. See Tex. R. App. P.
20.1. Appellant’s motion to proceed as indigent is granted.

      On October 28, 2014, this court forwarded appellant’s affidavit of indigence
to the trial court and instructed the clerk to notify the appropriate court reporter of
the right to file a contest within ten days. No contest was filed. “Unless a contest is
timely filed, no hearing will be conducted, the affidavit’s allegations will be
deemed true, and the party will be allowed to proceed without advance payments
of costs.” See Tex. R. App. P. 20.1(f).

      Accordingly, the district clerk and Elizabeth Wittu, the court reporter, are
directed to file the clerk’s record and the reporter’s record within 30 days of the
date of this order.

                                          PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.